Appeal by the defendant from a judgment of the Supreme Court, Queens County (McKay, J.), rendered March 7, 2001, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that he was denied his right to a public trial when the trial court partially closed the courtroom during the testimony of two undercover police officers was waived and, in any event, is without merit (see People v Sevencan, 258 AD2d 485 [1999]).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Goldstein, J.P., Skelos, Fisher and Lunn, JJ., concur.